OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment

The applicant’s amendment to the drawings and specification, received 11 September 2020, have been received and considered. The amendment has not fully addressed the refusal under 35 U.S.C. 112 (a) and (b), as some of the indefinite features remain within the scope of the claimed design. The applicant has not addressed the refusal 35 U.S.C. 102(a)(1) at all, either in remarks or in the amendment, so the refusal is maintained.

However, as an additional new grounds for refusal under 35 U.S.C. 102(a)(1) has been discovered, the following refusal is made non-final.

Objection – Drawings

The drawings received 11 September 2020 do not meet the requirements of MPEP § 1503.02 and 37 CFR 1.152.

The quality of the drawings is objected to, as all lines are not durable, clean, and sufficiently dense and dark, and uniformly thick and well-defined. ) Borders, shadows, debris, and anything that represents extraneous subject matter are not permitted in design applications. Additionally, what appears to be guide lines appear across the amended drawings which are extraneous and did not appear in the original drawing disclosure. These guide lines represent objectionable new matter, as well as being extraneous. Therefore all new reproductions must be submitted with improved overall quality.

The applicant is cautioned that the processes of faxing, photocopying, or scanning degrades the quality of drawings. Even mailing in a physical copy of the drawings requires that the office scan them into the system, and the quality cannot be guaranteed. It is recommended that the applicant submit the electronic 


    PNG
    media_image1.png
    494
    428
    media_image1.png
    Greyscale

Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.
 
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d)

Objection – Specification

The descriptive statement included in the amended specification received 11 September, 2020 is impermissible as any description of the design in the specification, other than a brief description of the drawing, is generally not necessary. As a general rule, the illustration in the drawing views is its own best description, and statements that describe the use or purpose of the design should not be included (Hague 
 
Therefore the following descriptive statements must be cancelled:
 
[[The solid lines in the figures represent the Smart mobile phone contour and elements that are flush with the Smart mobile phone surfaces.]]

Inasmuch as the claim can be understood:
Claim Refusal – 35 U.S.C. 102
 
The claim is refused under 35 U.S.C. 102(a)(1) as being anticipated by iPhone 5 by Apple because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
The appearance of iPhone 5 by Apple is substantially the same as that of the claimed design. See e.g., International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02.
 
Both designs show a substantially rectangular smart mobile phone, with a rectangular shape positioned in the center of the front surface, with smaller oval and circular features arranged above and below it.
 
Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives to purchase an article having one design supposing it to be the other. Door-Master Corp. v. Yorktowne Inc., 256 F3d. 1308 (Fed. Cir. 2001) citing Gorham Co. v. White, 81 U.S. 511, 

    PNG
    media_image2.png
    479
    419
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    306
    350
    media_image3.png
    Greyscale


The comparison takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as "minor differences between a patented design and an accused article's design cannot, and shall not, prevent a finding of infringement." (Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. Int'l Seaway supra.
 
Under this standard, the appearance of the iPhone 5 by Apple reference is substantially the same as that of the claimed design. Furthermore, the effective filing date of the claimed invention is 19 October 2018, the demonstrative photo reference being used for the iPhone 5 by Apple was uploaded May 31, 2015, thus establishing that the reference was described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. Accordingly, the refusal under U.S.C. 35 102 is proper.  






Inasmuch as the claim can be understood:
Claim Refusal – 35 U.S.C. 102
 
The claim is also refused under 35 U.S.C. 102(a)(1) as being anticipated by Spanish Patent publication ES1161684 because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The appearance of the Spanish Patent publication ES1161684 is substantially the same as that of the claimed design. See e.g., International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02.
 
Both designs show a substantially rectangular smart mobile phone, with a rectangular shape positioned in the center of the front surface, with smaller oval and circular features arranged above and below it.
 
Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives to purchase an article having one design supposing it to be the other. Door-Master Corp. v. Yorktowne Inc., 256 F3d. 1308 (Fed. Cir. 2001) citing Gorham Co. v. White, 81 U.S. 511, 528 (1871).

    PNG
    media_image2.png
    479
    419
    media_image2.png
    Greyscale

    PNG
    media_image4.png
    896
    830
    media_image4.png
    Greyscale

The comparison takes into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another. Just as Litton, 728 F.2d at 1444), so too minor differences cannot prevent a finding of anticipation. Int'l Seaway supra.
 
Under this standard, the appearance of the Spanish Patent publication ES1161684 is substantially the same as that of the claimed design. Furthermore, the effective filing date of the claimed invention is 19 October 2018, the publication (and therefore public availability) date of the patent reference was July 26, 2016, thus establishing that the reference was described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. Accordingly, the refusal under U.S.C. 35 102 is proper. Though the inventorship of the two patents is similar, the time elapsed is too great for priority to be claimed to the prior patent. Instead, it operates as a prior art disclosure of the design.

Claim Refusal – 35 U.S.C. 112
 
The claim is also refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
 
The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following:
 
Only two views of the design are included in the drawing disclosure, a front elevation view and a rear elevation view. Due to this limited disclosure, multiple possible interpretations of the details of the design are possible, resulting in a claim which is indefinite and nonenabling. For example, the elements shown on the rear of the smart mobile phone might be recessed into the device, they might be raised slightly, or they might be two dimensional drawings on the surface of the article and the lines shown might represent simply grooves or painted markings. These features might also represent some combination of these possible configurations. Without the support of additional angles in the original disclosure, there is no means for the viewer to understand the precise three dimensional configuration of the article without resorting to conjecture.


    PNG
    media_image5.png
    518
    389
    media_image5.png
    Greyscale

The applicant may attempt to overcome this refusal by removing all indefinite and nonenabled features from within the scope of the claim, by reducing them to broken lines. The applicant is cautioned against filing any new supporting views of the article at this time, as this may necessitate a final refusal under 35 U.S.C. 112(a) for failing to comply with the original description requirement, as there would be no evidence that the applicant was in possession of the full design at the time of filing. 
 
Conclusion
The claim stands refused under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 112(a) and (b).

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e. a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
 
The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions


Value of Assistance
It would appear from an examination of this application that you are unfamiliar with some aspects of design patent prosecuting procedure and/or drafting technique. While an inventor may prosecute the application or execute the drawings, lack of skill in either field usually acts as a liability in obtaining the maximum patent protection. After reviewing this Office action you may want to consider securing the services of a registered patent attorney or patent agent to prosecute the application, and/or an experienced patent draftsperson to execute suitable drawings, since the marketplace value of a design patent greatly depends on skillful preparation and prosecution. 
A registered patent attorney is an attorney who has been certified by the Patent and Trademark Office as qualified to represent applicants before the Office. A registered agent has also been certified by the Office, but is not an attorney. A draftsperson should have specific (preferably design) patent experience, rather than a basic skill in mechanical drawing. 
The Office cannot aid in selecting an attorney, agent or draftsperson. However, the following publications are available: Attorneys and Agents Registered to Practice Before the U.S. Patent and Trademark Office and Guide for the Preparation of Patent Drawings. These publications are for sale by the Superintendent of Documents, US Government Printing Office, Washington, DC 20402. Moreover, patent draftspersons can generally be contacted through the telephone book classified listings; it may be more useful to enter <patent drafting services> into an Internet search engine - that search will produce many links to professional services. The Guide to Filing A Design Patent Application can be found at: http://www.uspto.gov/web/offices/com/iip/pdf/brochure_05.pdfIn addition, information concerning the filing of patent applications can be found on the Internet at: http://www.uspto.gov/web/offices/com/iip/index.htm.
How to respond to this PTO Office Action
Applicant should keep this letter for their files; do not send it back to the Office. If applicant does not have copies of the application as filed, the examiner (see phone number below) can provide a copy because it will be difficult to continue to work on this application without a copy. If, after reviewing the Office action (this letter), applicant elects to continue prosecution of the application, a reply to the action must be submitted and should request reconsideration or further examination, with or without amendment. In order to be entitled to reconsideration or further examination, this request for 
In all cases where the examiner has said that a response to a requirement is necessary, or where the examiner has indicated patentable subject matter, the response must either comply with the requirement(s) or specifically argue each one that is not complied with.
When sending the response to this Office action, applicant should label all papers, except drawings, "RESPONSE/AMENDMENT" and have the following items of information prominently displayed (in the upper right or left hand corner):
1.    Serial number (checked for accuracy).
2.    Group Art Unit number (copied from    filing receipt or most recent Office action).
3.    Filing date.
4.    Name of the examiner who prepared the most recent Office action.
5.    Title of invention.
The above information should be added to the back of all drawing sheets submitted.
Certificate of Mailing
It is the applicant's responsibility to make sure that the response is received at the PTO before the expiration of the time set which runs from the mailing date (found on the first page of this action). If that does not happen, the application will be considered abandoned. To ensure that a critical date is not missed, if the response is mailed (in the United States Postal Service) before the response time has expired, a "Certificate of Mailing" may be included which merely certifies that the response is being mailed on a given date. This certification establishes that the response is timely, if it was mailed 
"I hereby certify that this correspondence is being deposited with the United States Postal Service as first class mail in an envelope addressed to: Commissioner for Patents, P.O. Box 1450 Alexandria, VA 22313-1450, on    _________________(date)."
Name of Applicant, Assignee,or Registered Representative_______________________________________
Signature ____________________________________________________
Date___________________________________
In order that applicant receive a receipt which establishes the date on which his response was received in the Office, they should include a stamped, self-addressed postcard which lists the types of papers submitted with their response (for example, the serial number and applicant's name ALWAYS, 2 pages of response, 3 sheets of drawing, 1 page of a declaration/oath, etc.) on the message side. This postcard will be stamped with the date of receipt and mailed back to applicant; this postcard is evidence that the response was received in the Office on that date.
If you do not respond within the time for response
In the event that applicant is not able to respond within the period for response set in the Office action, the application may still be prevented from becoming abandoned if the response is filed within six months from the mail date of the Office Action. This extension of the period is permitted only if requested and the appropriate fee for an extension of time is included. The Office charges separate fees for each month of extension of time needed to respond to an Action; the fees are set by rule, and could change. To encourage promptness, the fees are larger for the larger amounts of time. Applicant may call the examiner who will provide the fee information if an extension of time is necessary.
Change of address

How to Amend an Application
To revise the specification and claim to present your application in proper form, use the following guidance. While your application can be revised (amended) to make it clearly understandable, no subject matter can be added that was not disclosed in the application as originally filed. This is called "new matter" and is prohibited by Title 35, United States Code, Section 132 and Title 37, Code of Federal Regulations, Section 1.121(f). The election of an embodiment for further prosecution as a result of a restriction requirement by the examiner does not constitute new matter.
Normally, you do not need to make an amendment unless the examiner requires or suggests it in an Office action. To make an amendment(s) to the text of an application, you must send a paper to the Office directing that a specified amendment(s) be made. The paper should be conspicuously titled AMENDMENT, and identified as described in the section above entitled “How to Respond to this PTO Office Action.” Amendments must be made that apply to entire paragraphs or sections, such as the specification. The following procedures must be followed when making amendments to your application.
Begin on separate sheets:
Each section of an amendment (e.g., Claim Amendments, Specification Amendments, Remarks) should begin on a separate sheet. For example, in an amendment containing a.) introductory comments, b.) amendments to the claims, c.) amendments to the specification, and d.) remarks, each of these sections should begin on a separate sheet.
A)    Amendments to the specification:
An amendment to the specification may be made by presenting a replacement paragraph, section or substitute specification marked up to show changes made relative to the immediate prior version. 
B)    Amendments to the claim:
An amendment to the claim must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim should be shown by strikethrough (for deleted matter) or underlining (for added matter).
C)    Amendments to drawing figures:
Drawing changes may be made by presenting replacement figures which incorporate the proposed changes and which comply with 37 CFR 1.84. An explanation of the changes made must be presented in remarks section of the amendment, and may be accompanied by a marked-up copy of one or more of the figures being amended, with annotations. If changes to the drawing figure(s) are not approved by the examiner, applicant will be informed in the next Office action. Any replacement drawing sheet must be identified in the top margin as “Replacement Sheet” and include all of the figures appearing on the immediate prior version of the sheet, even though only one figure may be amended. Any marked-up (annotated) copy showing changes must be labeled “Annotated Marked-up Drawings” and accompany the replacement sheet in the amendment (e.g., as an appendix). The figure or figure number of the amended drawing should not be labeled as "amended." If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action. No further drawing submission will be required, unless applicant is notified.
For an understanding of how to file a Design application (drawing, specification, and claim), applicant is referred to the numerous Design Patents cited with this office action.
Should the applicant require aid with filing a response to this Office Action, the following phone numbers are for business centers that can help. The examiner can answer questions regarding the contents of this Office Action, but is unable to assist in the actual process of filing a response.
Responses must be Faxed, Mailed, or submitted through the Electronic Filing System. They may not be emailed directly to the examiner. 
Inventors Assistance Center: 1-800-786-9199
            For help figuring out what forms to file and how to fill them out.
 
Electronic Business Center: 1-866-217-9197
            For help with navigating the Electronic Filing System (EFS).

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Examiner, Art Unit 2922